Motion Granted; Appeal Dismissed and Memorandum Opinion filed
September 24, 2019.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-19-00421-CV


                         QUINTIN ARCHIE, Appellant

                                        V.

                   VALVTECHNOLOGIES, INC., Appellee

                    On Appeal from the 270th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2019-26189


                         MEMORANDUM OPINION

      This is an appeal from an order signed May 14, 2019. On September 16, 2019,
appellant filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1. The motion
is granted.

      Accordingly, the appeal is ordered dismissed.

                                                   PER CURIAM

Panel consists of Chief Justice Frost and Justices Wise and Hassan.